Christianson, Ch. J.
(concurring). Appellant asserts that the evidence in this case does not establish actionable negligence on the part of the defendant; and that, in any event, the evidence shows that plaintiff was guilty of contributory negligence as a matter of law. It is therefore contended that the trial court erred in denying defendant’s motion for a directed verdict. While I deem the questions of negligence and contributory negligence somewhat close, I believe that there was sufficient evidence to require their submission to the jury.
Appellant further contends that the court erred in its rulings on the admission and exclusion of evidence. It is not apparent that any of the assignments are well taken. And inasmuch as no argument has been submitted in their support, they should be deemed abandoned.